Name: Commission Regulation (EEC) No 1209/87 of 30 April 1987 applying a particular intervention measure for maize in France and Spain at the end of the 1986/87 marketing year
 Type: Regulation
 Subject Matter: business organisation;  trade policy;  Europe;  plant product
 Date Published: nan

 1 . 5 . 87 Official Journal of the European Communities No L 115/27 COMMISSION REGULATION (EEC) No 1209/87 of 30 April 1987 applying a particular intervention measure for maize in France and Spain at the end of the 1986/87 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 8 (3) thereof, Whereas Council Regulation (EEC) No 1582/86 of 23 May 1986 on particular intervention measures for cereals (3), lays down the general rules to be applied to such measures ; Whereas the intervention period for maize ends on 30 April ; whereas this time limit, particularly in view of the agreement with the United States on imports of maize and sorghum into Spain at a reduced levy, is likely to encourage operators to offer considerable quantities of maize to intervention at the end of April in France and Spain, although market outlets for those quantites may still be found after that date ; whereas this problem may be resolved by making provision, in the countries concerned, for purchase of certain quantities of maize during June 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 2 . The quantities of maize which may be offered to intervention under this Regulation shall be limited to :  300 000 tonnes in the case of Spain ;  700 000 tonnes in the case of France . Where the quantities offered to intervention exceed the maximum quantity provided for in the previous subpara ­ graph, the intervention agency concerned shall apply a coefficient of reduction to the offers received . 3 . The price to be paid shall be intervention price, subject to quality increases and reductions where appro ­ priate, fixed for the 1986/87 marketing year, plus nine monthly increase, expressed in national currency by means of the representative rate applicable on 30 April 1987. The co-responsibility levy to be applied to buying-in under this Regulation shall be the levy valid on 30 April 1987, expressed in national currency by means of the agricultural conversion rate applicable on that date . The period for payment to be applied to the abovemen ­ tioned operations shall be the period applicable in the Member State conerned in respect of intervention opera ­ tions carried out during April . 4 . The quantities offered to intervention must be deli ­ vered no later than 15 August 1987 . 5 . Subject to paragraph 3 , buying-in shall be carried out in accordance with the provisions of Council Regula ­ tion (EEC) No 1581 /86 (4) and Commission Regulations (EEC) No 1569/87 0 and (EEC) No 1 570/77 ( «). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with Article 2 of Regulation (EEC) No 1582/86, the French and Spanish intervention agen ­ cies shall buy in the quantities of maize offered to ^hem between 15 and 30 June 1987, within the limits laid down in paragraph 2. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 139, 24 . 5 . 1986, p . 29 . Ã 3) OJ No L 139, 24. 5 . 1986, p . 38 . O OJ No L 139, 24. 5 . 1986, p . 36 . 0 OJ No L 174, 14. 7 . 1977, p . 15 . ( «) OJ No L 174, 14. 7 . 1977, p . 18 .